Citation Nr: 1713884	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-46 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Evaluation of bilateral sensorineural hearing loss (formerly considered as sensorineural hearing loss left ear) evaluated as noncompensable prior to August 5, 2016 and currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon





INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964 and from March 1966 to November 1976 in the United States Navy.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which granted service connection for sensorineural hearing loss, left ear with a noncompensable initial disability rating.  

After a subsequent medical opinion was received, the RO issued a rating decision in August 2009 continuing the noncompensable rating, but evaluated as bilateral sensorineural hearing loss.

In June 2015, the Board remanded the case for additional development.  Subsequently, the RO issued a supplemental statement of the case in August 2016 increasing the evaluation to 20 percent from August 5, 2016.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of a sleep disorder, secondary to hearing loss and tinnitus, has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  During the appeal period, prior to August 5, 2016, the Veteran's factually ascertainable bilateral hearing loss manifested as level III hearing acuity in the right ear and level III in the left ear.

2.  From August 5, 2016, the Veteran's factually ascertainable bilateral hearing loss manifested as level VI hearing acuity in the right ear and level IV in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss were not met prior to August 5, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2016). 

2.  The criteria for an initial rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014); 38 C.F.R. §§ 3.102 and 3.159 (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

The Veteran's claims stem from his disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Board also finds that the RO substantially complied with the Board's remand instructions of June 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). Pursuant to the Board's remand, the RO received authorization from the Veteran to obtain records, and acquired VA records since July 2012.  Furthermore, the Veteran underwent a VA examination in August 2016 and the examiner solicited from the veteran the impact hearing loss has on his daily life.  Thereafter, the claim was readjudicated by a supplemental statement of the case in August 2016.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2016).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85 (2016). 

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2016).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b) (2016). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2016).

If the puretone threshold in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  38 C.F.R. § 4.86 (a) (2016).

The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007),

In the instant case, the Veteran underwent VA audiological examinations in May 2009, July 2012 and on August 5, 2016.  Each of the examiners measured puretone threshold values and conducted a Maryland CNC word list speech recognition test.  See 38 C.F.R. § 4.85(a) (2016).  The examinations provided findings necessary for the rating of hearing loss and are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

The May 2009 examination revealed the following findings:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
50
75
75
61.25
88
LEFT
45
40
75
95
63.75
84


The audiologist noted the Veteran's report of difficulty hearing conversation especially in high background noise. 
Under Table VI, these audiological findings correspond to a level III hearing acuity in the right ear and level III hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Under Table VII, these levels yield a 0 percent disability rating evaluation.  38 C.F.R. § 4.85, Table VII.

The July 2012 examination revealed:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
55
70
75
57.5
88
LEFT
40
40
80
95
63.75
88

Under Table VI, these audiological findings continue to correspond to a level III hearing acuity in the right ear and level III hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Under Table VII, these levels yield a 0 percent disability rating evaluation.  38 C.F.R. § 4.85, Table VII.  The examiner noted that the Veteran says "huh" frequently.  In August 2012, the Veteran suggested his hearing had gotten worse, because he had to take Xanax to get to sleep.  In light of this, the Board remanded for an additional audiological examination.

The August 2016 examination revealed:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
75
80
90
75
96
LEFT
40
50
85
95
67.5
80

The audiologist noted the Veteran's report of difficulty hearing a television and conversation and that his hearing loss cause emotional distress that interfered with sleep.   The audiologist also noted the Veteran's report that loud tinnitus made it difficult to sleep.  A rating for service-connected tinnitus is not on appeal.  

Under Table VI, these audiological findings correspond to a level II hearing acuity in the right ear and level IV hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Table VII.  However, with regards to the right ear, since the puretone threshold in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the application of Table VIA is permitted for the right ear.  38 C.F.R. § 4.86(a) (2016).  Under TableVIA, the audiological findings correspond to a level VI for the right ear.  Under Table VII, level VI for the right ear and level IV for the left ear yields a 20 percent evaluation.  38 C.F.R. § 4.85, Table VII.

In three November 2009 letters, the Veteran's children provided statements indicating that the Veteran listens to the television and radio at a higher volume than normal, that he speaks loudly to those around him and those speaking to him must speak loudly.  One child noted that the Veteran's hearing problems have worsened in the past few years.  

In a November 2009 letter, the Veteran contended his left ear should be 30 percent and his right ear 10 percent.  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran is competent to report symptoms such as having difficulty understanding speech during one on one conversation.  Similarly, his children are competent to report their observations regarding their father's difficulty hearing.  However, neither the Veteran, nor his children, is competent to report that his hearing acuity is of sufficient severity to warrant a particular evaluation under VA's tables for rating hearing loss disabilities, because such an opinion requires medical expertise (training in evaluating hearing impairment) which neither he, nor his children, have been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Moreover, as noted above, the Board is bound by the applicable law and regulations to mechanically apply the rating schedule to the numeric designations from audiometric test results.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2016).  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable disability rating for hearing loss at any time prior to August 5, 2016, an no more than a 20 percent rating from August 5, 2016.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss disability.  In terms of daily life, the VA examination reports specifically address the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

These reports, in addition to statements from the Veteran and his children are consistent in showing that he has hearing problems that lead to loud conversations with others.  Additionally, the Veteran reported at the August 2016 examination that his hearing loss makes him nervous, interferes with his sleep and causes emotional distress.  Such effects combined with the other evidence of record may create such an exceptional disability picture that the available schedular evaluations for hearing loss are inadequate.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85  and 4.86 includes revisions, effective June 10, 1999. See 64 Fed. Reg. 25206  (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295  (April 12, 1994). Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

However, even if the rating criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made as to whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  A review of the record reveals the Veteran's disability picture does not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization.  Thus, even if his disability picture was exceptional or unusual, referral for consideration of an extra-schedular rating would not be warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extra-schedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this case, the Veteran has generally asserted that his sleep is difficulty because of emotional stress from hearing loss and from the sensation of ringing in the ears.  However, he has not described how the emotional stress or loss of sleep impaired his occupational or social function resulting in an exceptional disability picture to warrant a referral for an extra-schedular rating.  He is able to converse and watch television, albeit at an abnormally high volume, and sleep with the aid of medication.  The Veteran was issued VA hearing aids starting in June 2010.

Finally, the evidence does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  Rather, VA medical records show that during the pendency of this appeal the Veteran worked part time as a security guard.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453   (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's bilateral hearing loss disability do not more nearly approximate the criteria for a compensable rating at any point prior to August 5, 2016, and do not approximate the criteria for a rating above 20% from August 5, 2016.  The benefit-of-the-doubt doctrine is therefore not applied, and the claim for an increase in the Veteran's rating for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a rating in excess of 0 percent for bilateral hearing loss disability prior to August 5, 2016 is denied.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss disability from August 5, 2016 is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


